El Juez Asociado Señor Colón Pérez
emitió la opinión del Tribunal.
*424En el presente caso nos corresponde determinar si un municipio —en virtud de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico, así como de la Ley para la Reforma de Permisos Administrativos tiene la facul-tad de revocar un permiso de uso otorgado por este o si para hacerlo tiene que acudir a los foros judiciales, tal y como se les requiere a las agencias del poder ejecutivo que realizan similares tareas.
Al examinar detenida y cuidadosamente las referidas disposiciones legales, adelantamos que, respecto a la facul-tad de revocar permisos de uso, tanto los municipios como las agencias del poder ejecutivo se encuentran en igual po-sición, a saber, que carecen de la referida facultad. Dicha potestad, como explicaremos más adelante, recae exclusiva-mente en los tribunales. Veamos.
1 — i
En el 2011, el Municipio Autónomo de Bayamón (Municipio), a través de su Oficina de Permisos, otorgó a la Sra. Wildralee Laureano Rivera un permiso de uso (PU-11-955) para operar un “Hogar Sustituto y Cuido de Incapacitados” en una edificación ubicada en la Carretera 829, KM 4.5, sector Pepín Cabrera, en el barrio Santa Olaya del referido municipio. Lo anterior dentro de los límites de un distrito de ordenación calificado R-G (Rural General), según el mapa de ordenación territorial vigente en ese Municipio, conforme al Reglamento Conjunto de Permisos para Obras de Construcción y Usos de Terrenos.
Así las cosas, e inconforme con la alegada forma como se utilizaba la mencionada propiedad, el señor Lázaro Ginart López, vecino de la comunidad donde la señora Laureano Rivera operaba el hogar, presentó una querella en la Ofi-cina de Permisos del Municipio. En esta alegó que la refe-rida propiedad se estaba utilizando en violación al permiso *425otorgado o sin permiso, por lo que solicitó que se realizara una vista administrativa.
A raíz de ello, y luego de realizar la inspección de rigor, la Oficina de Permisos del Municipio emitió una notifica-ción de “vistas administrativas y/o públicas de posible re-vocación [de permisos]” basada en lo siguiente: “(1) viola-ción al permiso de uso [aprobado]; (2) los participantes del hogar [tienen] problemas de adicción y mentales; (3) no hay vigilancia de los mismos y [esto] afecta la seguridad de los residentes de la comunidad; y (4) los participantes tie-nen libre entrada y salida [del] lugar”. Caso Núm. CC-2015-0030, Apéndice, pág. 27. A la mencionada vista admi-nistrativa comparecieron la señora Laureano Rivera, así como varios vecinos del lugar que se oponían al permiso de uso.
Celebrada la referida vista —y a pesar de los plantea-mientos de la señora Laureano Rivera de que la Oficina de Permisos Municipal carecía de facultad para revocar per-misos — , la oficial examinadora asignada por la Oficina de Permisos para atender el caso rindió su Informe sobre Acuerdo Adoptado por la Oficial de Permisos. Al así ha-cerlo, concluyó que la señora Laureano Rivera: (1) indujo a error a la Oficina de Permisos del Municipio cuando soli-citó un permiso de uso para un hogar sustituto y cuido de incapacitados cuando, en realidad, en la edificación ope-raba un hogar de jóvenes con problemas de conducta; (2) no podía operar el hogar de manera juiciosa y de forma que resultara conveniente a la comunidad, y (3) mintió al indi-car que para la concesión de su permiso de uso se había celebrado una vista pública para dar participación a los vecinos del lugar en el procedimiento, hecho que no es cierto según surgía del expediente ante la consideración de la Oficial Examinadora. Siendo ello así, la mencionada Ofi-cina procedió a revocar el permiso de uso expedido a favor de la señora Laureano Rivera y ordenó el cierre inmediato del establecimiento.
*426Oportunamente, la señora Laureano Rivera solicitó la revisión de la decisión de la Oficina de Permisos ante la ahora extinta Junta Revisora de Permisos y Uso de Terre-nos (Junta Revisora). Allí, similar a lo planteado ante la Oficina de Permisos del Municipio, argumentó que dicha oficina tenía la facultad de atender querellas, pero no la facultad de revocar, a través de una querella, un permiso que había concedido. Adujo también que, una vez investi-gada la querella, el Municipio tenía que acudir a los foros judiciales para poder revocar un permiso.
Evaluados los planteamientos de las partes y luego de varios incidentes procesales, la Junta Revisora emitió una resolución en la que devolvió el caso a la Oficina de Permi-sos del Municipio por entender que, al momento de otorgar el permiso de uso solicitado, no hubo una vista pública a los fines de darle participación de los vecinos del lugar en el procedimiento. Nada dispuso sobre el planteamiento re-lacionado con la facultad de esta para revocar permisos de uso.
Inconforme con dicho proceder, la señora Laureano Rivera recurrió al Tribunal de Apelaciones mediante un re-curso de revisión judicial y alegó, en esencia, que la Junta Revisora erró al no concluir que el permiso de uso en cues-tión era final y firme, por lo que el Municipio carecía de autoridad para revocarlo; al devolver el caso a la Oficina de Permisos para la celebración de una vista respecto al per-miso de uso solicitado cuando lo que se encontraba ante su consideración era un permiso revocado; al no reconocer que el permiso de uso otorgado era ministerial y no requería la celebración de una vista administrativa, y al no disponer adecuadamente de los señalamientos de error planteados por la recurrente. A dicha solicitud, el Municipio se opuso.
Examinadas las comparecencias de ambas partes, el Tribunal de Apelaciones emitió sentencia. Mediante esta determinó que la Oficina de Permisos del Municipio, al atender la controversia que tenía ante su consideración, *427debió haber seguido un procedimiento análogo al que se establece para que el Director Ejecutivo de la Oficina de Gerencia de Permisos (OGPe) revoque un permiso de uso, a saber: instar un procedimiento judicial. Sin embargo, por entender que el permiso de uso en cuestión era nulo ab initio por no haberse celebrado una vista pública previo a su otorgamiento, dicho foro confirmó la resolución emitida por la extinta Junta Revisora, y sostuvo que la Oficina de Permisos del Municipio tenía facultad para revocarlo.
Insatisfechas aún, ambas partes acudieron a este Tribunal mediante un recurso de certiorari. La señora Laureano Rivera alega, en síntesis, que la Oficina de Permisos del Municipio no tenía autoridad para revocar el permiso en cuestión. Por su parte, el Municipio alega, en esencia, que erró el Tribunal de Apelaciones al determinar que un mu-nicipio autónomo con Jerarquía de I a V está sujeto al mismo procedimiento para la revocación de un permiso que se le impone al Director Ejecutivo de la OGPe, en los casos en que una querella se presenta por una parte afectada cuya propiedad no está en un municipio autónomo.
Consolidados los recursos presentados por ambas partes ante este Tribunal y con el beneficio de la comparecencia de ambas, procedemos a resolver.
hH i — 1
Como es sabido, la Ley Núm. 81-1991, conocida como Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico (Ley de Municipios autónomos) 21 LPRA sec. 4001 et seq., es la piedra angular de los procesos de reforma municipal iniciados a principio de la década de los noventa. L. Santana Rabell y M. Negrón Portillo, eds., La reforma municipal en Puerto Rico: retos y oportunidades, Río Piedras, Escuela Graduada de Administración Pública, UPR, 1993, pág. 14. Véase, además, Alcalde de Guayama v. ELA, 192 DPR 329 (2015).
*428Dicha reforma se instrumentó con el propósito de “ini-ciar un proceso de renovación político-administrativa del gobierno municipal con la finalidad de fomentar una mayor autonomía y la descentralización gubernamental de Puerto Rico”. Santana Rabell y Negrón Portillo, op. cit. Véanse, además: Mun. de Ponce v. A.C. et al., 153 DPR 1, 22 (2000); Alcalde Mun. de Humacao v. Ramos Cofresí, 140 DPR 587, 595 (1996).
Entre las metas que se trazaron al momento de aprobar esta ley, se encontraban: “(1) la transferencia de poderes, mecanismo de descentralización de competencias del Go-bierno Central hacia los municipios mediante el estableci-miento de convenios [...], (2) la reforma administrativa y (3) la autonomía fiscal, razón por la cual se crea el Centro de Recaudación de Ingresos Municipales”. (Énfasis suprimido). Municipio de Ponce v. A.C. et al., supra, pág. 22. Véase Ortiz y otros v. Mun. de Lajas, 153 DPR 744, 754 (2001).
De acuerdo con esas metas, y con la aprobación y puesta en vigor de la Ley de Municipios Autónomos, se declaró como política pública del Estado Libre Asociado de Puerto Rico el otorgar a los municipios del país la máxima auto-nomía posible y proveerles las herramientas financieras y los poderes y las facultades necesarios para asumir un rol central y fundamental en el desarrollo urbano, social y eco-nómico de nuestro pueblo. Art. 1.002 de la Ley Núm. 81-1991 (21 LPRA sec. 4001); Rivera Fernández v. Mun. Carolina, 190 DPR 196 (2014); The Sembler Co. v. Mun. de Carolina, 185 DPR 800, 811-812 (2012); E.L.A. v. Crespo Torres, 180 DPR 776, 787 (2011).
 Así pues, mediante la aprobación de la Ley de Mu-nicipios Autónomos se amplió el ámbito de facultades y funciones de los municipios, se autorizó la transferencia de competencias de planificación y reglamentación de sus te-rritorios, y se autorizó la delegación de otras materias de la competencia del Gobierno Central. Gobierno Ponce v. Ca*429raballo, 166 DPR 723, 731 (2006); Maymí v. Gob. Mun. Aut. Ponce, 151 DPR 689 (2000).
Sobre este particular, la Ley de Municipios Autónomos, en su Art. 1.002 (21 LPRA sec. 4001 n.), reconoce que
[1]a transferencia de poderes y competencias al igual que la reducción de la intervención del Gobierno Central en los asun-tos municipales y la ampliación del marco de acción del muni-cipio a las áreas que hasta el presente le estaban vedadas o limitadas, propulsarán una Reforma Municipal real y efectiva que culminará en la genuina redefinición y reestructuración del Gobierno Central, con una mayor democratización. Ello en cumplimiento con el eminente interés público de proveer a la ciudadanía un gobierno efectivo y responsivo a sus necesida-des y aspiraciones en el Siglo XXI.
A tenor de ese fin, el Art. 2.004 de la Ley de Municipios Autónomos, 21 LPRA sec. 4054, facultó a los municipios para "ordenar, reglamentar y resolver cuando sea necesa-rio o conveniente para atender las necesidades locales y para su mayor prosperidad y desarrollo”. También se les facultó para crear la política, las estrategias y los planes dirigidos a ordenar su territorio y a la conservación de sus recursos. Id.
En ese sentido, la Ley de Municipios Autónomos “cristalizó una reforma municipal que permitió la delega-ción a los gobiernos locales de una amplia gama de poderes y competencias de diversas agencias de la administración central, entre éstas de la Junta [de Planificación] y [OGPe]”. Unlimited v. Mun. de Guaynabo, 183 DPR 947, 961 (2011).
Ahora bien, es menester señalar que, conforme al Art. 13.012 de la Ley de Municipios Autónomos, 21 LPRA sec. 4610, la transferencia de facultades a las que hemos aludido se realiza a través de unas clasificaciones denomi-nadas “Jerarquías”, que van de la I hasta la V de acuerdo con el nivel de complejidad y la capacidad del municipio para asumirlas. Dichas clasificaciones se crearon recono-*430ciendo que, al momento de la aprobación de la referida ley, no todos los municipios estaban preparados para asumir todas las responsabilidades que se derivaban de la mencio-nada disposición legal. Siendo ello así, los poderes y las competencias que bajo esta ley un municipio puede ejercer, varían desde solo tener el poder limitado de otorgar permi-sos de uso a estructuras existentes en la Jerarquía I, hasta poseer casi todos los poderes que posee la OGPe, cuando se trata de un municipio Jerarquía V. Santana Rabell y Negrón Portillo, op. cit., pág. 152.
En relación con la controversia que nos ocupa, y tratándose de un municipio Jerarquía V —como lo es el Municipio de Bayamón—(1) la Ley de Municipios Autóno-mos dispone que
*431[e\n los casos en que un municipio haya adquirido las trans-ferencias hasta la Jerarquía V inclusive, todas las solicitudes de autorización o permiso, incluyendo el cumplimiento am-biental para las exclusiones categóricas, según los reglamentos de la Junta de Calidad Ambiental, y las reservadas por la Junta de Planificación o la Oficina de Gerencia de Permisos, se radicarán y emitirán ante la Oficina de Permisos del municipio. (Énfasis nuestro). Art. 13.012(e)(I)(d), Ley Núm. 81-1991 (21 LPRA sec. 4610).
Establecido lo anterior, según lo dispuesto en el Art. 13.017 de la Ley de Municipios Autónomos, una vez trans-feridas las facultades de una Jerarquía particular, “[e]l municipio estará autorizado a instar los recursos legales concernidos [...] para atender, denunciar, procesar y resolver las querellas sobre las violaciones de uso y construcción relacionadas con las facultades o competencias transferi-das”, 21 LPRA sec. 4615.
Ahora bien, la puesta en vigor de las facultades delegadas por la Ley de Municipios Autónomos exige que el municipio tenga una Oficina de Permisos propia. La Ley de Municipios Autónomos define la Oficina de Permisos de un municipio como "la agencia, dependencia o unidad admi-nistrativa de uno o varios municipios con la función y res-ponsabilidad de considerar y resolver lo que corresponda *432en los asuntos de autorizaciones y permisos de uso, cons-trucción o instalaciones de rótulos y anuncios del munici-pio o municipios a que corresponda”. Art. 13.003 de la Ley Núm. 81-1991 (21 LPRA sec. 4601).
Una vez creada la aludida Oficina de Permisos del Mu-nicipio, se otorga un convenio entre el municipio y el Go-bierno Central, que además de especificar las facultades transmitidas al municipio, establecerá las limitaciones en los poderes delegados. The Sembler Co. v. Mun. de Carolina, supra, págs. 811-812.
I — I I — H HH
A la luz de la normativa antes expuesta, en el presente caso se otorgó el Convenio de Transferencia de Ciertas Fa-cultades de la Junta de Planificación y la Oficina de Geren-cia de Permisos por el Gobierno de Puerto Rico al Munici-pio Autónomo de Bayamón (Convenio de Transferencia), revisado en el 2012. Dicho Convenio de Transferencia, en lo pertinente a la controversia que nos ocupa, dispone en su Sec. III(A) lo siguiente:
[E]l Gobernador de Puerto Rico en representación del Go-bierno Central transfirió al Municipio las facultades para: re-cibir, evaluar y decidir sobre las solicitudes de la Junta de Planificación y de la Oficina de Gerencia de Permisos, referen-tes a la Ordenación Territorial conforme se establece en el Artículo 13.012 de la Ley de Municipios Autónomos. (Énfasis nuestro). Caso Núm. CC-2015-0030, Apéndice, pág. 114.
Mediante el referido Convenio de Transferencia, en su Art. III(C)(5), el Gobierno Central también le transfirió al Municipio Autónomo de Bayamón las facultades de recibir, evaluar y decidir sobre solicitudes de la Junta de Planifi-cación y la Oficina de Gerencia de Permisos, y se le trans-firieron las facultades de la Jerarquía I a la V, que inclu-yen, entre otras, como en el presente caso, la facultad de atender permisos de construcción y permisos de uso.
*433Ahora bien, el aludido Convenio de Transferencia, sin embargo, no contiene disposición alguna con respecto a la revocación de permisos. Meramente, en su Sec. II(T), se limita a señalar que “[e]l Municipio se compromete a que sus esfuerzos en la implantación de las facultades transfe-ridas mediante este Convenio serán consecuentes con la política pública y las normas establecidas por la Primera Parte”. Caso Núm. CC-2015-0030, Apéndice, pág. 113.(2) Además, la Sec. III(B)(5) del Convenio ante nos, cede todas las facultades legales que tienen las agencias y autoriza al Municipio a instar recursos legales concernidos para aten-der, procesar y resolver querellas sobre violaciones de uso y construcción relacionadas a las facultades transferidas.
Como se puede apreciar, del Convenio de Transfe-rencia ante nuestra consideración, claramente se hace constar que el Municipio Autónomo de Bayamón tenía la facultad de otorgar permisos de uso. No obstante, nada se dispuso en el referido documento respecto a la facultad para revocarlos. Disponer de ello requiere, pues, examinar la naturaleza y las facultades de la agencia que delega el poder, y el alcance de la equiparación de funciones y facul-tades que el legislador estableció. Veamos.
IV
Sabido es que la Ley Núm. 161-2009, Ley para la Reforma del Proceso de Permisos de Puerto Rico, 23 LPRA sec. 9011 et seq., es la disposición legal que establece el marco jurídico y administrativo que rige la solicitud, eva-luación, concesión y denegación de permisos por el Estado Libre Asociado de Puerto Rico. Mediante dicho estatuto se eliminó la Administración de Reglamentos y Permisos *434(ARPe) y se creó la OGPe. A partir de la fecha de vigencia de la Ley Núm. 161-2009, y en virtud de su Art. 2.5 (23 LPRA sec. 9012d), la OGPe quedó facultada para emitir determi-naciones finales, permisos y certificaciones para la preven-ción de incendios, certificados de salud ambiental relaciona-dos directa o indirectamente con el desarrollo y uso de terrenos que, previo a la aprobación de la ley, eran evalua-dos y expedidos o denegados por las entidades gubernamen-tales concernidas.
La referida disposición legal creaba una “Junta Revi-sora” que fue, posteriormente, eliminada al aprobar la Ley Núm. 151-2013, ley para enmendar la Ley para la Reforma del Proceso de Permisos de Puerto Rico, 2013 (Parte 2) Leyes de Puerto Rico 1446. Dicha ley enmendó la Ley 161-2009 y realizó cambios importantes en el procedimiento de revisión y reconsideración de determinaciones finales. En-tre ellos, se eliminó la aludida “Junta Revisora”, y se dis-puso para la aplicación de la Ley Núm. 170 de 12 de agosto de 1988, Ley de Procedimiento Administrativo Uniforme, 3 LPRA sec. 2101 et seq., en todo lo relacionado con el pro-ceso de revisión administrativa. A pesar de estos cambios trascendentales, quedó inalterada la facultad que la Ley Núm. 161-2009 le reconoce a los municipios para otorgar y denegar permisos en virtud de la Ley de Municipios Autónomos.
Por otra parte, el Art. 9.10 de la Ley Núm. 161-2009, respecto al proceso de revocación de permisos otor-gados por la referida agencia, dispone, en lo pertinente, lo siguiente:
Se presume la corrección y la legalidad de las determinacio-nes finales y de los permisos expedidos por la Oficina de Geren-cia de Permisos, el municipio autónomo con jerarquía de la I a la V, y por los profesionales autorizados. No obstante, cuando medie fraude, dolo, engaño, extorsión, soborno o la comisión de algún otro delito en el otorgamiento o denegación de la determi-nación final o del permiso, o en aquellos casos en que la estruc-tura represente un riesgo a la salud o la seguridad, a condicio-*435nes ambientales y/o arqueológicas, la determinación final emitida y el permiso otorgado por la Oficina de Gerencia de Permisos, por el municipio autónomo con jerarquía de la I a la V o por el profesional autorizado, deberá ser revocado, La es-tructura se podrá modificar, conservar o demoler, sólo después de que un tribunal competente así lo determine y siguiendo con el procedimiento judicial establecido [en las secs. 9024 a 9024e de este título], además de cumplir con el debido proceso de ley.
Además, se dispone que bajo ninguna circunstancia, una de-terminación final será suspendida, sin mediar una autoriza-ción o mandato judicial de un tribunal competente o el foro correspondiente, en estricto cumplimiento con el debido proceso de ley. Las disposiciones de esta sección no crearán un prece-dente reclamable por terceros ajenos a la propiedad objeto del permiso. (Énfasis nuestro). 23 LPRA sec. 9019i.
Precisa señalar que el citado artículo fue enmendado mediante el Art. 45 de la Ley Núm. 151-2013, (Parte 2) Leyes de Puerto Rico 1502, y se eliminó la frase “dicho permiso solamente por la vía judicial” al final de la se-gunda oración del Art. 9.10. Sin embargo, se mantuvo la disposición relativa a que ninguna determinación final de-berá ser suspendida sin previa autorización de un tribunal.
Por otro lado, el Art. 14.2 de la Ley Núm. 161-2009 (23 LPRA sec. 9024a) dispone el procedimiento que debe seguir el Director Ejecutivo de OGPe cuando atiende una querella presentada ante dicha agencia, en la que en-tre otras cosas, se solicite la revocación de un permiso:
En aquellos casos, en respuesta a una querella tal como la que se describe [en el Artículo 14.1 de esta ley], el Inspector Ejecutivo tendrá quince (15) días laborables para investigar la misma. Si el Inspector General luego de hacer la investigación correspondiente, decide ejercer sus facultades [reconocidas en esta ley], podrá solicitar la revocación del permiso, la paraliza-ción de la obra de construcción o la paralización de un alegado uso no autorizado por la Oficina de Gerencia de Permisos, la Junta Adjudicativa, el profesional autorizado o los municipios autónomos con jerarquía de la I ala V, siempre que no esté en conflicto con el sec. 9020i de este título, para lo cual deberá acu-dir ante el Tribunal de Primera Instancia para obtener una or-den judicial a esos efectos. No obstante, si el Inspector General no actúa en el término de quince (15) días laborables aquí dis-*436puesto, el querellante podrá acudir al Tribunal de Primera Ins-tancia a solicitar los remedios antes mencionados. En cualquier caso, el Tribunal de Primera Instancia deberá celebrar vista dentro de un término no mayor de diez (10) días naturales de presentado el recurso y previo a conceder los remedios solicita-dos, y deberá dictar sentencia en un término no mayor de veinte (20) días naturales desde la presentación de la demanda”. (Énfasis nuestro). 23 LPRA sec. 9024a.
Por último, es menester mencionar que la Ley 161-2009, en su Art. 15.1 (23 LPRA sec. 9025), requiere, para la puesta en vigor de esta ley, la creación de un Re-glamento Conjunto para establecer y aplicar, entre otras cosas: un sistema uniforme de adjudicación; la evaluación y expedición de determinaciones finales, permisos y reco-mendaciones relacionados a obras de construcción y uso de terrenos, y el procedimiento de querellas ante el Director Ejecutivo, las entidades gubernamentales concernidas y los municipios autónomos con Jerarquía de la I a la V, según aplique. El Art. 5.2.8 del Reglamento Conjunto de Permisos para Obras de Construcción y Usos de Terrenos del 30 de noviembre de 2010, Reglamento Núm. 7951 del Departamento de Estado, pág. 187, dispone también que “[l]as determinaciones finales y permisos podrán ser revo-cados por el Tribunal de Primera Instancia, a solicitud del Inspector General de Permisos o de un querellante”. Esta-blece, además, que una determinación final no puede ser suspendida sin mediar una autorización o mandato judicial de un tribunal competente o el foro correspondiente.
Cabe mencionar que la Ley Núm. 151-2013 eliminó la Oficina del Inspector General; sus facultades fueron trans-feridas al Director Ejecutivo de la OGPe. En virtud de ello, dicho funcionario debe acudir al Tribunal de Primera Ins-tancia para solicitar la revocación de permisos.
En fin, como se puede apreciar, la Ley Núm. 161-2009 y el mencionado Reglamento Conjunto, disposiciones legales de donde surgen algunos de los poderes delegados a los municipios de Jerarquía V, no disponen expresamente *437que OGPe tenga la facultad de revocar un permiso de uso. Por el contrario, y según se establece en las mencionadas piezas legislativas, la revocación de permisos se encuentra claramente atada a un procedimiento judicial.
En este sentido, como ya mencionamos, el referido esta-tuto dispone que el Director Ejecutivo de OGPe, luego de realizar la investigación de rigor, puede, entre otras cosas, solicitar la revocación del permiso ante al Tribunal de Pri-mera Instancia y obtener una orden judicial a tales efectos, siempre que no esté en conflicto con el Art. 2.3(e) de la Ley Núm. 161-2009 (23 LPRA sec. 9012b), que dispone que en ciertas instancias —y a solicitud del municipio cuando se trate de un permiso brindado por el municipio — , el Director Ejecutivo puede ordenar el cierre inmediato de un es-tablecimiento comercial.
Siendo ello así, no puede el gobierno central dele-gar a un municipio un poder que la agencia en sí no tiene; en este caso, el poder de revocar ciertos permisos de uso.
Es, pues, a la luz del marco jurídico antes expuesto que debemos disponer de la controversia ante nuestra consideración.
V
Como mencionamos antes, en el presente caso, en con-formidad con la autoridad delegada, el Municipio concedió a la señora Laureano Rivera un permiso para la operación de un “hogar sustituto y de cuido de incapacitados”. Poste-riormente, el señor Lázaro Ginart, vecino del lugar, pre-sentó una querella ante la Oficina de Permisos del Muni-cipio, pues estaba inconforme con el uso que se le estaba brindando a la propiedad.
Luego de que la Oficina de Permisos del Municipio rea-lizara la inspección de rigor, y celebrara una vista sobre posible revocación del permiso de uso, determinó que a la propiedad en cuestión se le estaba dando un uso distinto al *438solicitado. Así las cosas, decidió revocar el permiso de uso otorgado y ordenar el cierre inmediato del establecimiento. Erró la Oficina de Permisos del Municipio al así hacerlo, y la extinta Junta Revisora al confirmar su actuación.
Como ha quedado claramente demostrado, a la luz del ordenamiento vigente antes expuesto, tratándose de un municipio Jerarquía V, el Municipio no tenía la facultad para revocar el referido permiso de uso. Dicha facultad, similar a como ocurre en las agencias del poder ejecutivo que realizan iguales tareas, le corresponde exclusivamente a los tribunales.
Por otra parte, y contrario a lo resuelto por el Tribunal de Apelaciones, la Ley Núm. 161-2009 no establece instan-cia alguna en la que un municipio pueda revocar un per-miso sin acudir a un tribunal. Más bien, dicha ley expone claramente que cuando medie fraude, dolo, engaño, extor-sión, soborno o la comisión de algún otro delito en el otor-gamiento o denegación de la determinación final o del per-miso, o cuando una estructura represente un riesgo para la seguridad, la salud, a condiciones ambientales o arqueoló-gicas, el permiso deberá ser revocado; aclaramos que dicha revocación también le corresponde a los foros judiciales.(3)
Así pues, a todas luces, los poderes y las facultades transferidos mediante el Convenio de Transferencia al Mu-nicipio de Bayamón, son exclusivamente aquellos que os-tenta la OGPe. En este caso la facultad es de conceder permisos, no de revocarlos.
*439Un municipio no puede, sin mandato legislativo a esos fines, tener más facultades que las que tiene la agencia que delega el poder. En este caso, el Municipio posee como máximo los poderes que se le otorgan a la OGPe en lo re-lacionado a la aprobación y revocación de permisos de uso.
VI
Por los fundamentos antes expuestos, y por entender que el Municipio Autónomo de Bayamón carece de facultades para revocar el permiso de uso en cuestión previamente otorgado a favor de la señora Laureano Rivera, revocamos la determinación del Tribunal de Apelaciones y devolvemos el caso a la Oficina de Permisos del Municipio para que conti-núe los procedimientos a tenor con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Martínez Torres se inhibió.

 Un municipio clasificado Jerarquía V posee, a su vez, las facultades de las Jerarquías I, II, III y IV, a saber:

“(a) Jerarquía I y II

“(l)Permisos de uso para estructuras o solares existentes, conformes a la regla-mentación vigente y que no requieran excepciones o variaciones en construcción. No incluye permisos que requieran variación en uso o intensidad, cuya facultad se re-serva por las agencias públicas, según se establece más adelante en esta sección. Se entenderá por permiso de uso para estructuras o solares existentes, aquel permiso que se otorga a estructuras o solares que habían sido ocupados anteriormente y cuyo permiso de uso no es el que se otorga inmediatamente después de realizarse una obra de construcción o segregación; de ser la primera vez que se otorga el permiso de uso, éste se otorgará por la entidad responsable de evaluar el anteproyecto o proyecto de construcción o segregación, evitando que dos distintas entidades, una del gobierno central y otra municipal, puedan analizar el mismo proyecto en distintas etapas de su evaluación y permiso. (2) Autorizaciones de Anteproyectos, Permisos de Construc-ción (convencionales o por Ley de Certificaciones) y Permisos de Uso, todos éstos, en suelo urbano o urbanizable. Consideración de proyectos cuya área de construcción sea menor de mil (1,000) metros cuadrados, cuya altura no exceda cuatro (4) plantas y que esté conforme a la reglamentación vigente sobre uso e intensidad. Considera-ción, además, de obras de urbanización incidentales e inherentes a la construcción que se autoriza. Estos proyectos, para poder ser considerados por los municipios en esta jerarquía, estarán localizados en solares con cabida menor de mil quinientos (1,500) metros cuadrados. (3) Autorización para segregar hasta diez (10) solares, incluyendo el remanente siempre que estén conforme a los Planes de Ordenación.

“(b) Jerarquía III y IV

“(1) Autorizaciones de Anteproyectos, permisos de construcción (convencionales o por Ley de Certificaciones), permisos de uso y permisos para la instalación, ubica-ción y exhibición de rótulos y anuncios conformes a la reglamentación vigente. Con-sideración de proyectos cuya área de construcción sea menor de cinco mil (5,000) metros cuadrados, cuya altura no exceda cuatro (4) plantas, y que esté conforme a la reglamentación vigente sobre uso e intensidad. Consideración, además, de obras de urbanización incidentales e inherentes a la construcción que se autoriza. Estos pro-*431yectos, para poder ser considerados por los municipios en esta jerarquía, estarán localizados en solares con cabida menor de cuatro mil (4,000) metros cuadrados. (2) Autorizaciones de desarrollo preliminares, permisos de construcción de obras de ur-banización, y autorización de planos de inscripción. Consideración de proyectos de urbanización de hasta cincuenta (50) solares, conformes a la reglamentación vigente. (3) Enmiendas a los Planos de Ordenación. Consideración de solares con cabida no mayor de dos mil (2,000) metros cuadrados. (4) Variaciones de uso y variaciones de intensidad en construcción, uso y densidad en solares urbanos o urbanizables de hasta un máximo de cuatro mil (4,000) metros cuadrados.

“(e) Jerarquía V

“(1) Transferencia de otras facultades de la Oficina de Gerencia de Permisos y de la Junta de Planificación, incluyendo las variaciones de uso y variaciones de inten-sidad en construcción o uso, los sistemas industrializados de construcción de impacto subregional y todos los permisos para la instalación, ubicación y exhibición de rótu-los y anuncios, exceptuando los relacionados a vías de comunicación que sean reali-zados con fondos federales, los reservados en el convenio, y los que se mencionan más adelante”. Art. 13.012 de la Ley Núm. 81-1991 (21 LPRA sec. 4610).


 “primera Parte” se refiere al Gobierno de Puerto Rico, denominado “El Go-bierno Central”. Convenio de Transferencia de Ciertas Facultades de la Junta de Planificación y la Oficina de Gerencia de Permisos por el Gobierno de Puerto Rico al Municipio Autónomo de Bayamón.


 Aclaramos que esta determinación no se extiende a los permisos condiciona-les que se otorgan en virtud del Art. 8.15 de la Ley Núm. 161-2009 (23 LPRA sec. 9018n). Dicho artículo concede a la OGPe, a los municipios autónomos con Jerarquía de la I a la V y a los profesionales autorizados, la facultad de otorgar permisos de uso condicionados a individuos (serán considerados individuos, microempresarios o pe-queñas y medianas empresas, y que podrán cualificar para la obtención de este permiso, serán todas aquellas empresas o individuos con cincuenta empleados o me-nos, y que a tenor de esta ley cumplan con los parámetros de PYMES). Estas enti-dades pueden otorgar permisos de uso inmediato condicionados a que en un término de seis meses se cumplan con los requisitos que al momento de la solicitud la persona solicitante no haya podido cumplir. En caso de que la persona que solicitó el permiso no cumpla con los requisitos dentro del término, el permiso quedará revocado.